Citation Nr: 0100393	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a dental 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  In March 1979, the RO denied the veteran's original claim 
of service connection for a dental condition manifested by a 
cyst on the upper gum; in the absence of a timely filed 
appeal, this decision became final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a dental 
condition and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for a 
dental condition.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 
20.1103 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a),(b).  

If a Notice of Disagreement is filed within the one-year 
period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d).  The veteran is provided a period of 60 
days (or the remainder of the one-year period from the date 
of mailing of notice of the determination being appealed) to 
file the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In a rating action dated in March 1979, the RO denied the 
veteran's claim of service connection for a dental condition 
manifested by a cyst on the upper gum and provided him with 
notification of this decision and his appellate rights.  The 
veteran contends, however, that he never received notice of 
such decision.  "Principles of administrative regularity 
dictate a presumption that government officials 'have 
properly discharged their official duties.'"  Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992); Ashley v. Derwinski, 
2 Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While 
the Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the "Court") applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  In the absence of the submission of "clear 
evidence to the contrary," the presumption cannot be 
rebutted. Id.  

Consequently, in the absence of a timely filed appeal, the 
March 1979 rating decision became final.  

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  

The evidence of record at the time of the March 1979 rating 
decision included copies of the veteran's service medical 
records.  

The evidence received since the March 1979 rating decision 
includes, among other things, copies of a recent VA 
examination dated in June 1999 and various statements of the 
veteran.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new in that 
it has not been previously considered.  

In addition, the new evidence is relevant to the veteran's 
claim of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of his claim.  See 
Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a dental condition is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a dental condition, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened.  The Board must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes in this regard that there has been a 
significant change in the law during the pendency of this 
appeal.  As indicated above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
dental condition since service.  The 
veteran in this regard must be instructed 
to submit all competent evidence that 
tends to support his assertion that he 
suffers from a dental disability due to 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



